Title: To Alexander Hamilton from Benjamin Lincoln, 4 December 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston December 4 1790
Sir
In your letter of 22 Ulto you refer to several letters which I had written but do not mention the one on the subject of a cutter I am apprehensive therefore that you have not received it. If you have not, I will hereafter repeat the Ideas.
I hardlay think Captain Tucker would serve as a Lieutenant under Captain Williams as he is the senior officer. He wishes to command. The boat I mentioned for the service of this harbour need not be on float untill the first of april next so that no new expence for hands will be experienced untill that period; when ever it shall become necessary duty & inclination will lean to the side of œconomy.
A vessel arrived here a few days since the proprety of Mr Burges, now of London. A question arose whetter she could be considered a vessel of the united States and entitled to the benefits peculiar to them. I determined that she could not be so considered, accordingly received the foreign Tonnage and did allow the freighters the 10 p Cent which they expected. Many think this detirmination wrong. I am therefore induced to state to you the facts in the case as they exist and request your direction on the Subject. Mr Burgess is a partner in the house of champney and Dickerson. He came to the United States before the close of the war, to settle the accounts of the company. After some years residence he was naturallized by this state & has always been considered as a good citizon & much attached to the interest of the Union. About three years since Mrs Burgess came from England with his children but after remaining here a year or two she returned. Soon after her return Mr Dickerson his brother came out with his family, and Mr Burgess went to london with a declared intention however of returning in a few years and resettling in this country for which he always expressed a very great partiality. While here he purchased a Brigantine and received a register as the sole owner of her. She has returned here from London Since Mr Burgess Arrived there. The 5th Section of the coasting act provides that no Ship or vessel owned in whole or in part by any Citizon of the United States usually residing in a foreign country Shall during the time he shall continue so to reside by deemed a vessel of the united States intitled to be registered by virtue of this act unless he be an Agent for and partner in some house or copartnership, consisting of Citizons of the United States actually carring on trade in the said States. It is my opinion, as Mr Burgiss is not an agent for and partner in any house or copartnership consisting of Citizons of the United States, that he falls under the control of this act. It is acknowledged on the other side that if his vessel was not now registered that she could not be, but being registered he must avail himself of It. The register conveys, no rights, is only the evidence of the rights conveyed. It appears to me that the rights conveyed to Mr Burgiss by the laws of the United States ceased, as it respects his vessel, the moment he returned to his family with an intention of remaining with them and cannot operate during such Absence from this country unless connected As by law required. If the constuction which I have given to the law is not a just one it appears to me that Congress must soon interfere in the business or every house in Britian may own as many Ships here as they can build. Nothing more is necessary than for one partner to cross the Atlantic build his ships. By the time he could well compleat the buisness he might become a Citizon, & by law receive his register then return to his connections for life in Europe and his Ships receive all the benefits of ships of the United States. Where would this idea carry us incase of a war between England & France Spain &c and what would be the state of our own Shipping? These observations may be thought calculated rather to Shew the importance of a change in our law than to establish what is now law. I will thank you most sincearly for your opinion on the Subject. You observe in your last letter that if the Nature of the business of this district requires an other set of Scales weights you would have me get them but remark that but one set has been called for in any other district. What Substitute they may have had in other districts I do not know. The business cannot with Satisfaction to the Merchant or œconomy to public be done here with three sets. We have never been with out that I borrowed two of the state besides those we have very frequently used two private scales. If vessels were compelled to load & unload at the same wharf one sets of Scales and weights might possibly do but as the business is now transacted at fifty different wharfs at the distance of two miles at the least and it is not uncommon to have four or five West India vessels at time unloading at different parts of the town & as many loading with fish which requires weighing, in this situation no person can execute the business here and pay a proper regard to the intrest of the whole without three sets at the least. After procuring an other good beam & weighs at the expence of the United States I must be obliged to the State or to some private Gentleman an other or I must adop a method much more expencive of keeping trucks & a team of horses constantly with the scales so as that they may be conveyed hourely from one wharf to an other. If you shall discover a mode in which our business can be conducted with less expence I shall be happy to hear how.
Secetary of the TreasuryMr Hamilton.
